—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 1, 2000, which denied their motion for summary judgment on the issue of liability on the complaint, and the motion of the plaintiff Harold Plaut for summary judgment dismissing the counterclaims insofar as asserted against him.
*629Ordered that the appeal by the plaintiff Renata Plant from so much of the order as denied the motion of the plaintiff Harold Plaut for summary judgment dismissing the counterclaims insofar as asserted against him is dismissed, as she is not aggrieved by that part of the order; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The plaintiffs did not demonstrate their prima facie entitlement to judgment as a matter of law. Therefore, the Supreme Court properly denied their motions for summary judgment (cf., Finocchiaro v Steckler, 270 AD2d 226; Tricoli v Malik, 268 AD2d 469). Bracken, P. J., Friedmann, Florio and H. Miller, JJ., concur.